Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-21399-CIV-ALTONAGA/GOODMAN

   DIEGO KRUKEVER, KAREM SANDGARTEN,
   AMIR RAHIMI, and KAITLIN WOODDELL,
   individually and on behalf of others similarly
   situated,

          Plaintiffs,

   v.

   TD AMERITRADE FUTURES & FOREX LLC,

          Defendant.
                                                         /

              REPLY IN SUPPORT OF DEFENDANT’S DAUBERT MOTION TO
               EXCLUDE THE OPINION AND TESTIMONY OF ALAN SPIES

          Defendant TD Ameritrade Futures & Forex LLC (“TDAFF”) moved to exclude the

   expert report, opinions, and testimony of Alan Spies in their entirety because Spies’ empirical

   analysis is rife with so many methodological deficiencies and errors that his opinions are

   irrelevant and unreliable. First, Spies failed to test the statistical significance of his analysis or

   provide other indicia of reliability or relevance. Second, his inadvertent or arbitrary exclusions

   of relevant data rendered his methodology unreliable, untestable, and incapable of replication.

   Third, Spies used non-representative and irrelevant sample data.           Fourth, the key premise

   underlying one of Spies’ opinions is uncorroborated and unsupported conjecture.

          Plaintiffs’ opposition brief (the “Opposition”) is predicated almost entirely on a new

   declaration from Spies, in which he attempts to bolster his credentials, explain his previously-

   unexplained methodology, and correct various flaws in his original analysis (flaws which

   Plaintiffs largely admit, and which Spies in many cases does not correct). But a declaration from
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 2 of 12



   a purported class certification expert submitted long after the deadlines for expert reports and

   class certification discovery, and only in response to a Daubert motion, is untimely and

   improper. Even if it were timely and proper, it is not enough to survive a Daubert challenge.

   With no explanation or backup to allow for testing, Spies asserts (incorrectly) that his results are

   unchanged after remedying the deficiencies in his analysis. As Plaintiffs admit, however, the

   Court’s focus “must be solely on principles and methodology, not on the conclusions they

   generate.” Opp. at 6. Here, Spies’ methodology was (and continues to be) inherently flawed.

   Regardless of his conclusions and Plaintiffs’ misplaced “no harm no foul” approach, his expert

   opinions cannot survive the rigorous methodological analysis that Daubert requires.

           This is not a matter of the persuasiveness of Spies’ opinions, but of fundamental

   methodological shortcomings that render Spies’ purportedly expert analysis irrelevant and

   unreliable, and thus unhelpful to a trier of fact. Nothing in the Opposition or declaration changes

   the fact that Spies employed an unreliable, untestable, and flawed methodology that is further

   undermined by errors in his data selection and analysis. And for the Court to admit his opinions

   under these circumstances allows Plaintiffs to try to remedy defects after their expert’s

   methodological flaws have been exposed. An expert opinion is not a moving target that can be

   adjusted to address critiques, but rather must reflect supportable and reliable methodologies from

   the outset if it is to be considered.

           A.      Spies’ new declaration should be stricken as untimely and improper.

           As a threshold matter, the declaration Spies submitted in support of Plaintiffs’ Opposition

   (ECF No. 97-3) is untimely, improper, and should be stricken from the record. The Court

   ordered that expert reports be submitted by August 2, 2018, and that class certification discovery

   be completed by September 6, 2018. ECF No. 58. An expert witness cannot “submit a post-

   discovery, post-report declaration in opposition to a Daubert motion challenging his opinions.”

                                                    2
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 3 of 12



   Companhia Energetica Potiguar v. Caterpillar Inc., 2016 WL 3102225, at *1 (S.D. Fla. June 2,

   2016).    Yet that is precisely what Spies has done. 1       “Federal Rule of Civil Procedure

   26(a)(2)(B)(i) provides that a written expert report must contain ‘a complete statement of all

   opinions the witness will express and the basis and reasons for them.’” Id. at *5 (emphasis

   added). And while Rule 26(e) allows an expert to supplement his opinions, “a party cannot

   abuse Rule 26(e) to merely bolster a defective or problematic expert witness report.” Id. at *6;

   see also Tech Data Corp. v. Au Optronics Corp., 2015 WL 12843886, at *4-5 (M.D. Fla. Oct.

   22, 2015) (finding an expert report may not be supplemented “to remedy an expert’s inadequate

   or incomplete preparation,” and “Rule 26(e) is not a device to allow a party’s expert to engage in

   additional work”). Plaintiffs did not “file [the Spies declaration] ‘in a timely manner’ following

   discovery of an error or omission in [his] original report or deposition response.         Rather,

   [Plaintiffs] filed the declaration[] directly in response to the arguments raised by [TDAFF’s]

   counsel in [TDAFF’s] Daubert motion[]. Expert declarations made under such circumstances

   squarely contravene the language and purpose of Rule 26(e).” Lightfoot v. Georgia-Pac. Wood

   Prod., LLC, 2018 WL 4517616, at *6 (E.D.N.C. Sept. 20, 2018).

            To make matters worse, Spies’ declaration is unaccompanied by any backup data or

   explanation of the revised methodologies he employed to conduct the various calculations he

   claims confirm his new opinions.       Given that the deadlines for expert reports and class

   certification discovery are long past, there is no way for TDAFF to test his new results or inquire

   further into Spies’ process. This is especially concerning given that the declaration is meant to

   address deficiencies and errors in Spies’ original analysis (many of which TDAFF was only able

   to identify by reverse engineering his analysis based on his original backup material). This too is
   1
     This is the second declaration Spies has submitted after his expert report was due and after the
   close of class certification discovery. The first was submitted as an exhibit to Plaintiffs’ motion
   for class certification and included various new opinions. ECF No. 76-9.

                                                   3
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 4 of 12



   a basis for disregarding the declaration. See 800 Adept, Inc. v. Murex Sec., Ltd., 2006 WL

   5359053, at *2-3 (M.D. Fla. Aug. 25, 2006) (finding an expert declaration submitted after the

   close of expert discovery improper because “Defendants cannot fully plumb the [expert’s]

   opinion . . . and are prejudiced as a result”).

           B.      Spies did not perform or include in his expert report any tests for the
                   statistical significance of his empirical analyses.

           Spies admits that he did not assess the statistical significance of his empirical findings.

   Opp. at 8. Daubert requires that an appropriate measure of statistical relevance be associated

   with reported results where statistical analyses are the basis of an expert opinion. Indeed, a

   primary tenet of Daubert is that courts must consider “the known or potential rate of error.”

   Daubert v. Merrill Dow Pharms., Inc., 509 U.S. 579 (1993) at 594. Absent data on the statistical

   significance of Spies’ results, there is no way the Court—or even Spies—can determine whether

   the results are relevant, let alone whether they support his opinions.

           Plaintiffs waive off testing for statistical significance as unnecessary. Opp. at 8. But that

   contradicts applicable case law. See, e.g., Ind. Dem. Party v. Rokita, 458 F. Supp. 2d 775, 806

   (S.D. Ind. 2006), aff’d sub nom. Crawford v. Marion Cty. Election Bd., 472 F.3d 949 (7th Cir.

   2007), aff’d, 553 U.S. 181 (2008); Sheehan v. Daily Racing Form, Inc., 104 F.3d 940, 942 (7th

   Cir. 1997); Pluck v. BP Oil Pipeline Co., 640 F.3d 671, 680 (6th Cir. 2011). Such testing is not

   “overkill” (id. at 3), but rather is necessary to provide the Court a basis from which to determine

   if Spies’ opinions are relevant and reliable. That “industry decision makers” Spies worked with

   in the past “rarely requested additional statistical significance testing” is irrelevant. Plaintiffs did

   not retain Spies to execute their personal investment decisions; they retained him to provide an

   expert empirical analysis of complex market conditions in support of their class certification

   arguments. Daubert may not constrain Spies’ work for private investors, but it does here.


                                                      4
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 5 of 12



          More importantly, Plaintiffs falsely claim that Spies has now determined that his initial

   results were statistically significant. But their Opposition shows that some of Spies’ results

   were not statistically significant. For example, Spies reports a p-value of 0.18 with respect to

   the difference in the average bid/ask spread for E2C 1802 put options during the daytime and

   evening sessions on February 5. Opp. at 9 (Table 1). But p-values over 0.05 are viewed as

   insufficient to establish statistical significance. E.g., Peter Kennedy, A Guide to Econometrics

   70-71 (5th ed., MIT Press 2003). In other words, the average bid/ask spread during the daytime

   session for E2C 1802 put options is statistically indistinguishable from the average bid/ask

   spread during the evening session. Spies’ new analysis in Table 3 suffers the same infirmity

   with respect to the E2C 1802 and EW 1803 put options analyzed. Opp. at 11. Because Plaintiffs

   have not justified relying on statistically insignificant results, Spies’ opinions fail under Daubert.

   See, e.g., In re Abilify (Aripiprazole), 299 F. Supp. 3d 1291, 1367 (N.D. Fla. 2018); In re Lipitor

   (Atorvastatin Calcium), 174 F. Supp. 3d 911, 926 (D.S.C. 2016).

          C.      Spies’ opinions are unreliable and untestable because he omits significant
                  data inputs from his analysis.

          Spies’ analysis of bid/ask spread data is unreliable due to two unexplained flaws that

   corrupted his analysis. First, Spies omitted approximately 25% of relevant bid/ask observations

   from his analysis and calculations. Second, Spies was arbitrary in his treatment of the bid/ask

   data that he did include in his analysis, rendering it not only unreliable but untestable.

                  1.      Spies omitted 25% of bid/ask observations from his analysis.

          Plaintiffs admit that Spies omitted about 25% of bid/ask observations from his analysis.

   Opp. at 11-12. Plaintiffs seek to excuse this omission as an unimportant consequence of using an

   algorithm that Spies created to parse the bid/ask data more quickly. Id. at 10-11. But Spies did

   not disclose in his expert report that he created some algorithm to quickly select data—much less


                                                     5
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 6 of 12



   one designed to “drop” data—and thus failed to provide TDAFF or the Court with his

   methodology for selecting the data underlying his opinions as required by Daubert. Plaintiffs

   still do not explain what the algorithm was, other than vaguely describing it as one that “was in

   essence pseudo-randomly sampling” the data set. Id. at 11. Even now there is no meaningful

   way to assess the reliability of his methodology. 2

          Plaintiffs then claim that Spies “revised the algorithm and re-ran the data set,” and

   determined that “the new results did not alter his original conclusions.” Id. at 11. As with Spies’

   other post hoc calculations, this is too little too late. Even if it were not, there still is no way to

   determine whether Spies has cured the deficiencies since Plaintiffs do not describe the revised

   algorithm Spies supposedly used. Spies appeared not to recognize his error the first time

   around—it was only because TDAFF identified the problem that Spies “examined” the issue and

   conceded that he made cuts to the data. See Mot. at 8. The Court should have no confidence that

   this revised calculation based on yet another undisclosed algorithm is any more reliable than the

   first calculation. See Hendrix ex rel. G.P. v. Evenflo Co., 609 F.3d 1183, 1194 (11th Cir. 2010)

   (The proponent of expert testimony bears the burden of showing that “the methodology by which

   the expert reaches his conclusions is sufficiently reliable as determined by the sort of inquiry

   mandated in Daubert.”).

                  2.      Spies’ arbitrary and subjective changes to his data make his analysis
                          untestable.

          Plaintiffs deny that Spies’ analysis is untestable, claiming that “the methodology he uses

   to calculate bid/ask spreads is objective and should be easy for TDAFF’s analysts to follow.”

   Opp. 13. Of course, this is belied by Spies’ very submission of a new declaration purporting to


   2
     Plaintiffs use a half-page footnote to explain why it was proper to use “interval data” and data
   sampling. Opp. at 12 n.6. TDAFF does not take issue with using interval data and/or data
   samples—it takes issue with using that data inconsistently and arbitrarily. Spies did both.

                                                     6
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 7 of 12



   explain his methodology and data treatment for the first time, and by Plaintiffs’ heavy reliance

   on that untimely declaration in their Opposition. Id. at 13-14. Even so, Plaintiffs admit to

   inadvertent errors and arbitrary changes to Spies’ data—but they now contend that such errors

   and changes did not alter Spies’ conclusions. 3 For example, Spies admits that he removed seven

   observations entirely from the spread data for one product, but concludes that excluding those

   observations did not weaken his results (without providing backup material necessary for testing

   the accuracy of that conclusion). Id. at 14.

          Yet again, Spies’ new calculations aimed at correcting the errors TDAFF identified do

   not cure the methodological deficiencies that rendered his analysis unreliable. Spies admits to

   various calculation errors and provided little or no explanation of his methodologies, calling into

   question the entirety of his opinions. Just from reverse engineering what it could from his

   incomplete original backup data, TDAFF was able to identify numerous errors—there is no

   telling how many additional errors exist in Spies’ original calculations given that Plaintiffs did

   not sufficiently disclose Spies’ methodology to allow for adequate testing. Moreover, there is no

   telling how many errors exist in Spies’ new analysis as Plaintiffs have not adequately disclosed

   what changes he employed or provided any backup. The Court thus has no basis to conclude that

   his results are reliable or helpful. See, e.g., Allison v. McGhan Med. Corp., 184 F.3d 1300, 1312

   (11th Cir. 1999); see also Amos v. Rent-A-Ctr., Inc., 2001 WL 36095915, at *2 (S.D. Fla. Dec.

   13, 2001); Gardner v. Ford Motor Co., 2015 WL 12841011, at *4 (M.D. Fla. June 3, 2015).




   3
     Plaintiffs stress that Spies took a conservative approach by choosing the bid/ask pair with the
   tighter spread for each interval. Because Spies was trying to compare spreads in the daytime and
   evening sessions (rather than opine on the impact of those spreads to liquidity), whether he used
   the tighter or wider spread is immaterial as long as he was consistent. The problem is that he
   arbitrarily analyzed only certain pairs without disclosing his methodology.

                                                   7
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 8 of 12



          D.      The sample of ES Options underlying Spies’ analysis of average volumes and
                  spreads is unrepresentative of the ES Options at issue.

          Spies’ opinions with respect to liquidity in the markets for ES Options should also be

   excluded because his analysis is based on irrelevant data. See Allison, 184 F.3d at 1312; Daubert

   509 U.S. at 591-92. Specifically, he chose as the sample universe for his statistical analysis only

   three types of ES Options with varying strike prices and times to maturity that are not

   representative of the 888 unique ES Options putative class members held. See Mot. at 11-13.

          Plaintiffs disingenuously respond that Spies did not include relevant positions in his data

   set because, at the time he conducted his analysis, “TDAFF had not yet produced a list of the

   options that it actually traded.” Opp. at 16. But not only could Spies have selected any number

   of other positions the Named Plaintiffs’ held, this data (produced at TDAFF_SDFL_0000006)

   was among the first materials provided to Plaintiffs as part of class certification discovery. Spies

   thus has no excuse for failing to use relevant data in his analysis.

          Plaintiffs contend that “it was not important or even particularly relevant” to assess the

   ES Option positions at issue because Spies sought only to show that TDAFF “should have

   known the market was dysfunctional and illiquid.” Opp. at 15. This explanation assumes away

   one of the key class certification issues before the Court—one that Spies, Plaintiffs’ purported

   class certification expert, neglects to address: not all ES Options are created equal. Drs. Culp

   and Kleidon explained at great length how each of the 888 ES Options at issue in this case trades

   differently in unique markets and with unique liquidity profiles. See ECF Nos. 88-1, 88-3. At

   issue in this case is whether it was unreasonable for TDAFF to liquidate particular ES Options at

   particular points in time on a particular day. Plaintiffs’ contention that analyzing ES Options

   representative of what TDAFF liquidated during the only day at issue is “not important or even




                                                     8
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 9 of 12



   particularly relevant” (especially when Spies knew the universe of ES Options at issue) is

   untenable.

           Plaintiffs also try to justify Spies’ use of irrelevant data by arguing that, because options

   have expiration dates, one may not always be able to perform empirical analyses using the exact

   positions at issue. But as TDAFF explained, Spies also chose strike prices without regard to

   what TDAFF liquidated during the relevant period. Mot. at 12. Not only were options with the

   same or similar strike prices to those TDAFF liquidated available for analysis (even if certain

   expiration dates were not), but Spies admitted that he cherry-picked his three-option sample set

   by “looking for liquid options.” ECF No. 87-4 at 92:11-16. As a result, approximately 90% of

   the ES Options TDAFF liquidated in putative class members’ accounts were not represented at

   all in Spies’ analysis.

           Spies again purports to correct his analysis. Opp. at 17. But in doing so, Spies admits

   that the average bid/ask spread for the options examined during the daytime session on February

   5 was in fact wider than during the evening session (71.3% and 48.8%, respectively).

   Nevertheless, Plaintiffs falsely claim that the new calculation “yields results that are consistent

   with those presented in Dr. Spies’ expert report” id., when the opposite is true.

           E.      A key underlying premise for Spies’ opinion as to TDAFF’s influence on ES
                   Option prices is unsupported and unreliable.

           Spies’ opinion that TDAFF “materially disrupted options trading” during the relevant

   period was improperly premised on an unsupported “consensus on Wall Street” that “the volume

   of your transactions can be up to 20% of the total volume in a market without affecting price.”

   Mot. at 13 (quoting the Spies Report). Spies now admits that he “located no peer-reviewed

   studies on the subject.” Opp. at 17. Yet Plaintiffs still contend that “[s]enior traders pass this

   knowledge down to junior traders, and this empirically [sic] observation becomes a widely used


                                                    9
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 10 of 12



   Wall Street rule of thumb,” and that “Spies used, and witnessed being used, this 20% of volume

   rule in literally hundreds of due-diligence meetings.” Id. at 17-19. That Spies touted this

   unsupported rule in the past does not make it a reliable basis for expert opinions under Daubert.

   There simply is nothing scientific or reliable about a vague “Wall Street consensus.” See

   Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1306 (11th Cir. 2014); Siharath v.

   Sandoz Pharms. Corp., 131 F. Supp. 2d 1347, 1370-74 (N.D. Ga. 2001), aff’d sub nom. Rider v.

   Sandoz Pharm. Corp, 295 F.3d 1194 (11th Cir. 2002).

          Plaintiffs then contend that, although there is no supportive peer-reviewed literature by

   economists, statisticians, or other qualified professionals, “evidence of its use can be found in

   industry communications and white papers.” Opp. at 18. Yet, of the four sources Plaintiffs cite

   to support this statement, only one even arguably supports Spies’ 20% rule: a post on an online

   question and answer site by an anonymous user with the name “assylias” and an avatar of a

   cartoon cat in a superhero costume. See https://tinyurl.com/lhk7awk. Plaintiffs do not address

   the explanation from TDAFF’s expert Dr. Alan Kleidon—an economist with decades of work in

   the field of econometrics, security prices and markets, corporate finance, and management of

   financial institutions—as to why Spies’ blanket 20% rule is implausible and, even if it were not,

   cannot be applied across the board in this case as Spies did in his report. See Mot. at 15.

                                               CONCLUSION

          As set forth herein and in Defendant’s Daubert motion, the Court should exclude Spies’

   opinions and testimony in their entirety.




                                                   10
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 11 of 12



   Dated: November 16, 2018        Respectfully Submitted,

                                   /s/ Adam M. Schachter
                                   ADAM M. SCHACHTER
                                   Florida Bar No. 647101
                                   aschachter@gsgpa.com
                                   GERALD E. GREENBERG
                                   Florida Bar No. 440094
                                   ggreenberg@gsgpa.com
                                   GELBER SCHACHTER & GREENBERG, P.A.
                                   1221 Brickell Avenue, Suite 2010
                                   Miami, Florida 33131
                                   Telephone: (305) 728-0950
                                   Facsimile: (305) 728-0951
                                   E-service: efilings@gsgpa.com

                                   and

                                   RICHARD J. MORVILLO (pro hac vice)
                                   rmorvillo@orrick.com
                                   ROBERT STERN (pro hac vice)
                                   rstern@orrick.com
                                   ANDREW MORRIS (pro hac vice)
                                   amorris@orrick.com
                                   DANIEL STREIM (pro hac vice)
                                   dstreim@orrick.com
                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   Columbia Center
                                   1152 15th Street NW
                                   Washington, D.C. 20005-1706
                                   Telephone: 202-339-8400
                                   Facsimile: 202-339-8500

                                   Counsel for Defendant




                                         11
Case 1:18-cv-21399-CMA Document 104 Entered on FLSD Docket 11/16/2018 Page 12 of 12



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 16th day of November 2018 a true and correct copy of

   the foregoing is being electronically filed with the Clerk of the Court using the CM/ECF filing

   system. I also certify that the foregoing document is being served this date on all counsel of

   record or pro se parties listed below, either via transmission of Notices of Electronic Filing

   generated by the CM/ECF system or in some other authorized manner for those counsel or

   parties who are not authorized to receive electronically Notices of Electronic Filing.

                                            SERVICE LIST

   Francisco R. Rodriguez                         Lawrence A. Kellogg
   frr@rtgn-law.com                               lak@lklsg.com
   Paulino A. Nunez, Jr.                          Jason K. Kellogg
   pan@rtgn-law.com                               jk@lklsg.com
   Rodriguez Tramont & Nunez, P.A.                Levine Kellogg Lehman Schneider &
   255 Alhambra Circle, Suite 600                 Grossman, LLP
   Coral Gables, FL 33134                         Miami Center – 22nd Floor
   Tele: 305-350-2300                             201 So. Biscayne Blvd.
   Fax: 305-350-2525                              Miami, FL 33131
                                                  Tele: 305-403-8788
   Counsel for Plaintiffs Diego Krukever,         Fax: 305-403-8789
   Karem Sandgarten, Amir Rahimi, and
   Kaitlin Wooddell                               Counsel for Plaintiffs Diego Krukever, Karem
                                                  Sandgarten, Amir Rahimi, and Kaitlin
                                                  Wooddell




                                                                /s/Adam M. Schachter
                                                                ADAM M. SCHACHTER




                                                   12
